DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action has been issued in response to Applicant’s Communication of application S/N
16/369,035 filed on March 31, 2022. Claims 1-8, 10, 12-17, 19, and 20 are pending with the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 12-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Publication No: 20170124151 A1) hereinafter Ji in view of Ylonen (U.S. Publication No.: US 20110107338 A1) hereinafter Ylonen.
As to claim 1:
Ji discloses:
A computer-implemented method for providing workload isolation in a hybrid database system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671.
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads.], the method, comprising: 
wherein the hybrid database system includes one or more source systems and a separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Note: The hybrid query system (hybrid database system) includes sending query data from the stream processing engine to the in-memory database which indicates the stream processing engine (one or more source system) and in-memory database (workload isolation system) are separate reads on the claimed the hybrid database system includes one or more source systems and a separate workload isolation system.], 
receiving the workload by the one or more source systems of the hybrid database system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Note: The hybrid query system (hybrid database system) includes sending query data from the stream processing engine to the in-memory database which indicates the stream processing engine (one or more source system) and in-memory database (workload isolation system) are separate reads on the claimed receiving the workload by the one or more source systems of the hybrid database system.]; routing the workload from the one or more source systems to the separate workload isolation system, wherein the one or more source systems are isolated from the separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Note: The hybrid query system (hybrid database system) includes sending query data from the stream processing engine to the in-memory database which indicates the stream processing engine (one or more source system) and in-memory database (workload isolation system) are separate reads on the claimed routing the workload from the one or more source systems to the separate workload isolation system, wherein the one or more source systems are isolated from the separate workload isolation system.], 
performing the workload in the separate workload isolation system of the hybrid database system, wherein the separate workload isolation system includes on the one or more data hubs managed by the separate workload isolation system, wherein the one or more data hubs include the data that is copied from the one or more source systems, [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 can perform operations associated with sharing input information received at the MIG operators 641 from the upstream operators 639 to the in-memory database system 650 and receiving output information from the execution of the corresponding SQL operations 674 executed at the in-memory database system 650. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. The query execution module 659 can execute the appropriate SQL operations 674 associated with the MIG operators 641 by accessing the received data 677 via a data access manager 662 connecting the execution to the appropriate input data.
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads. Memory 671 that stores received data 677 is interpreted to be the claimed data hub, wherein memory managed by in-memory database system data access manager 662 is interpreted to be the claimed one or more data hubs managed by the separate workload isolation system. The stream processing engine 605 is interpreted to be the claimed source system of the hybrid system, query data 647 shared with the in-memory database system 650 and stored as received data 677 as part of the in-memory database system 650 is interpreted to be the claimed wherein the separate workload isolation system manages data copied from one or more source systems of the hybrid database system and stored on one or more data hubs.], and
and identifies data that is copied from the one or more source systems to one or more data hubs managed by the separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Paragraph 0106 teaches the migration manager 629 can perform operations associated with sharing input information received at the MIG operators 641 from the upstream operators 639 to the in-memory database system 650 and receiving output information from the execution of the corresponding SQL operations 674 executed at the in-memory database system 650. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. The query execution module 659 can execute the appropriate SQL operations 674 associated with the MIG operators 641 by accessing the received data 677 via a data access manager 662 connecting the execution to the appropriate input data.
Note: Memory 671 that stores received data 677 is interpreted to be the claimed data hub, wherein memory managed by in-memory database system data access manager 662 is interpreted to be the claimed one or more data hubs managed by the separate workload isolation system. Received data 677 that is reasonably identified to have been received is interpreted to read on the claimed identifies data that is copied from the one or more source systems to one or more data hubs.]
hybrid database system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Note: The examiner interprets the hybrid query system 602 to read on the claimed hybrid data system]

Ji discloses all of the limitations as set forth in claim 1 but does not appear to expressly disclose providing an automated isolation advisor determines an isolation configuration for a database system, and wherein the isolation configuration defines whether a workload is routed to the separate workload isolation system.
	Ylonen discloses:
providing an automated isolation advisor determines an isolation configuration for a database system, and wherein the isolation configuration defines whether a workload is routed to the separate workload isolation system [Paragraph 0027 illustrates transactionally manipulated data in the computer's memory. It may be a database, knowledge base (such as a rule base, logical formula database. Paragraph 0029 teaches a transaction refers to a sequence of accesses or updates whose updates either all enter the database or none of them enter the database after the transaction commits. Paragraph 0036 teaches the isolation decision means (134) refers to the mechanism used by the modification means and the read means for deciding when to create verification set entries (and in some embodiments, modification set entries) for operations performed on the transactionally managed data based on the data accessed (as opposed setting the isolation level to on a per transaction basis in the prior art). One of the things performed by the isolation decision means is selecting the isolation level for an operation performed within a transaction, based on the data manipulated in the operation. The isolation level is then typically implemented by the read means or the modification means. The isolation decision means may, e.g., compare object addresses or read data stored in a data object to decide how to isolate access to an object or a field of the object. The implementation and the decision may be integrated, such that the isolation means merges into the read and modification means. In such embodiments no explicit isolation level value may be derived; instead, the values from which the isolation level would be computed may directly drive the decision of whether to, e.g., create a verification set entry for some access. Even though the isolation level may be implicit in such cases, we still say that a level has been selected and implemented, as de facto the isolation level provided for the operation is still selected based on the data accessed by it. The isolation level may also depend, e.g., on the operation being performed. Paragraph 0057 teaches a computer may be any general purpose computer, workstation, server, laptop, handheld device, smartphone, wearable computer, embedded computer, clustered computer, distributed computer, computerized control system, processor, or other apparatus with data processing capability.
Note: The examiner interprets the isolation decision means to be the claimed automated isolation advisor wherein the isolation configuration defines whether a workload is routed to the separate workload isolation system because isolation decision means selects the isolation level for an operation performed within a transaction, based on the data manipulated in the operation. Isolation level is interpreted to be the claimed isolation configuration for a database system because a sequence of accesses or updates where updates either all enter the database or none of them enter is dependent on the cited isolation level.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji, by incorporating an isolation decision means select an isolation level, as taught by Ylonen (Paragraph 0027, 0029, 0036, and 0057), because both applications are directed to data management via distributed systems; incorporating an isolation decision means improves on transaction performance particularly as such improvements can most advantageously be made for read operations (see Ylonen Paragraph 0010).

As to claim 2:
Ji discloses:
The method of claim 1, wherein the separate workload isolation system returns result sets from the workload to the one or more source systems [FIG. 6 and Paragraph 0121 teaches perform a return transfer of the corresponding output data from the execution of the operator executed at the in-memory database system back to the stream processing engine. 
Note: The examiner interprets return transfers of the corresponding output data from the execution of the operator executed at the in-memory database system back to the stream processing engine reads on the claimed the separate workload isolation system returns result sets from the workload to the source systems. The in-memory database system is interpreted to be the claimed workload isolation system and the stream processing engine is interpreted to be the source systems. FIG. 6 also teaches output data stored in memory 680 and sent is interpreted to be the output shown between the two systems as part of the hybrid query system.]

As to claim 3:
Ji discloses:
The method of claim 1, wherein the workload comprises one or more queries [Paragraph 0085 teaches as illustrated in FIG. 6, system 600 is a client-server system capable of receiving a data stream of incoming data tuples from one or more data sources 690 at a hybrid query system 602, where a stream processing engine 605 receiving the incoming data tuples from the data sources 690. Paragraph 0094 teaches each stream processing engine 605 may be associated with a plurality of continuous queries and incoming data streams. The input stream manager 614 can perform operations to manage different incoming data streams from the plurality of data sources 690 and match those data streams to various continuous queries and operations performed at or managed by the stream processing engine 605. For example, of 100 data sources 690 associated with the stream processing engine 605, 50 may be associated with a first query, 25 with a second query, and 25 with a third query. The input stream manager 614 can perform operations to associate the appropriate input data streams with the corresponding continuous query. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671.
The examiner interprets the stream processing engine 605 receiving incoming data streams from the plurality of data sources 690 matched to queries that include MIG operators are interpreted to read on the claimed workload comprises one or more queries.]

As to claim 4:
Ji discloses:
The method of claim 1, wherein the workload comprises an initial load of the data from the one or more source systems to the data hubs [Paragraph 0024 teaches the SQL query 140 can execute based on the input data 145 received from the MIG operator 125 (via 135), where the input data 145 received from the MIG operator 125 is stored in tables in the IMDB 115. Paragraph 0106 teaches sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Paragraph 0108 teaches memory 632 as illustrated includes the original, or non-optimized, continuous query 633, the optimized continuous query 637, and query data 647. Paragraph 0112 the query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. 
Note: The examiner interprets query data stored in received data that includes input data transferred to the in-memory database system for execution reads on the claimed initial load of the data from the source systems to the data hubs. An initial load of the data from the source systems to the data hubs is interpreted to be included in the workloads where workloads comprise initial load of the data as well as refresh data of the data. Initial load of data and refresh of the data load are interpreted to be data (query data) transfers that are included in a workload (queries). Therefore, the examiner reasonably interprets query and query data (input data) transferred to the in-memory database system reads on the claimed initial load of the data from source systems (see FIG. 6).]

As to claim 5:
Ji discloses:
The method of claim 1, wherein the workload comprises a refresh of the data from the one or more source systems to the data hubs [Paragraph 0024 teaches the SQL query 140 can execute based on the input data 145 received from the MIG operator 125 (via 135), where the input data 145 received from the MIG operator 125 is stored in tables in the IMDB 115. Paragraph 0106 teaches sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Paragraph 0108 teaches memory 632 as illustrated includes the original, or non-optimized, continuous query 633, the optimized continuous query 637, and query data 647. Paragraph 0112 the query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. 
Note: The examiner interprets query data stored in received data that includes input data transferred to the in-memory database system for execution reads on the claimed refresh of the data from the source systems to the data hubs. Refresh of the data from the source systems to the data hubs is interpreted to be included in the workloads where workloads comprise initial load of the data as well as refresh data of the data. Initial load of data and refresh of the data load are interpreted to be data (query data) transfers that are included in a workload (queries). Therefore, the examiner reasonably interprets query and query data (input data) transferred to the in-memory database system reads on the claimed refresh of the data from source systems (see FIG. 6).]

As to claim 6:
Ji discloses:
The method of claim 1, wherein the hybrid database system comprises a data sharing isolation configuration, wherein a systems complex is comprised of the one or more source systems and the separate workload isolation system, and the one or more ti972060source systems and the separate workload isolation system access a shared database [Fig. 6 teaches a hybrid query system 602. Note: The hybrid query system 602 is interpreted to be the claimed hybrid database system. Data (query + input data) shared from the stream processing engine to the in-memory database system 650 is interpreted to read on the claimed data sharing isolation configuration, wherein stream processing engine 605 (source systems) receiving data from data sources 680  and the in-memory database system 650 (separate workload isolation system) is interpreted to be the claimed systems complex. Memory 671 that is accessible from the in-memory database system 650 (separate workload isolation system) and accessible from the stream processing engine (source systems) by sending queries to memory 671 included in the in-memory database system and receiving output from memory 671 included in in-memory database system is interpreted to be the claimed sources and the source systems and the separate workload isolation system access a shared database.]

As to claim 12:
Ji discloses:
The method of claim 1, wherein the automated isolation advisor identifies the data to be stored on the data hubs [FIG. 6: 671, 674, 677 and Paragraph 0097 teaches the query optimizer 620 includes a query analysis module 623, a cost analyzer 626, and a migration manager 629.  Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. 
Note: The examiner interprets the query optimizer to be the claimed automated isolation advisor and the migration manager 629 as part of the query optimizer is interpreted to include the claimed identifies the data to be stored on the data hubs. Query data 647 is interpreted to be the claimed identified data, memory 671 storing received data 677 is interpreted to be the data hubs, wherein received data 677 is interpreted to include query data.]

As to claim 13:
Ji discloses:
A computer-implemented system, comprising: 
one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer-implemented system comprises
wherein the hybrid database system includes one or more source systems and a separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Note: The hybrid query system (hybrid database system) includes sending query data from the stream processing engine to the in-memory database which indicates the stream processing engine (one or more source system) and in-memory database (workload isolation system) are separate reads on the claimed the hybrid database system includes one or more source systems and a separate workload isolation system.], and receiving the workload by the one or more source systems of the hybrid database system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Note: The hybrid query system (hybrid database system) includes sending query data from the stream processing engine to the in-memory database which indicates the stream processing engine (one or more source system) and in-memory database (workload isolation system) are separate reads on the claimed receiving the workload by the one or more source systems of the hybrid database system.]; routing the workload from the one or more source systems to the separate workload isolation system, wherein the one or more source systems are isolated from the separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Note: The hybrid query system (hybrid database system) includes sending query data from the stream processing engine to the in-memory database which indicates the stream processing engine (one or more source system) and in-memory database (workload isolation system) are separate reads on the claimed routing the workload from the one or more source systems to the separate workload isolation system, wherein the one or more source systems are isolated from the separate workload isolation system.], 
performing the workload in the separate workload isolation system of the hybrid database system, wherein the separate workload isolation system includes on the one or more data hubs managed by the separate workload isolation system, wherein the one or more data hubs include the data that is copied from the one or more source systems, [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 can perform operations associated with sharing input information received at the MIG operators 641 from the upstream operators 639 to the in-memory database system 650 and receiving output information from the execution of the corresponding SQL operations 674 executed at the in-memory database system 650. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. The query execution module 659 can execute the appropriate SQL operations 674 associated with the MIG operators 641 by accessing the received data 677 via a data access manager 662 connecting the execution to the appropriate input data.
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads. Memory 671 that stores received data 677 is interpreted to be the claimed data hub, wherein memory managed by in-memory database system data access manager 662 is interpreted to be the claimed one or more data hubs managed by the separate workload isolation system. The stream processing engine 605 is interpreted to be the claimed source system of the hybrid system, query data 647 shared with the in-memory database system 650 and stored as received data 677 as part of the in-memory database system 650 is interpreted to be the claimed wherein the separate workload isolation system manages data copied from one or more source systems of the hybrid database system and stored on one or more data hubs.], and
and identifies data that is copied from the one or more source systems to one or more data hubs managed by the separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Paragraph 0106 teaches the migration manager 629 can perform operations associated with sharing input information received at the MIG operators 641 from the upstream operators 639 to the in-memory database system 650 and receiving output information from the execution of the corresponding SQL operations 674 executed at the in-memory database system 650. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. The query execution module 659 can execute the appropriate SQL operations 674 associated with the MIG operators 641 by accessing the received data 677 via a data access manager 662 connecting the execution to the appropriate input data.
Note: Memory 671 that stores received data 677 is interpreted to be the claimed data hub, wherein memory managed by in-memory database system data access manager 662 is interpreted to be the claimed one or more data hubs managed by the separate workload isolation system. Received data 677 that is reasonably identified to have been received is interpreted to read on the claimed identifies data that is copied from the one or more source systems to one or more data hubs.]
hybrid database system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Note: The examiner interprets the hybrid query system 602 to read on the claimed hybrid data system]

Ji discloses all of the limitations as set forth in claim 13 but does not appear to expressly disclose providing an automated isolation advisor determines an isolation configuration for a database system, and wherein the isolation configuration defines whether a workload is routed to the separate workload isolation system
	Ylonen discloses:
providing an automated isolation advisor determines an isolation configuration for a database system, and wherein the isolation configuration defines whether a workload is routed to the separate workload isolation system [Paragraph 0027 illustrates transactionally manipulated data in the computer's memory. It may be a database, knowledge base (such as a rule base, logical formula database. Paragraph 0029 teaches a transaction refers to a sequence of accesses or updates whose updates either all enter the database or none of them enter the database after the transaction commits. Paragraph 0036 teaches the isolation decision means (134) refers to the mechanism used by the modification means and the read means for deciding when to create verification set entries (and in some embodiments, modification set entries) for operations performed on the transactionally managed data based on the data accessed (as opposed setting the isolation level to on a per transaction basis in the prior art). One of the things performed by the isolation decision means is selecting the isolation level for an operation performed within a transaction, based on the data manipulated in the operation. The isolation level is then typically implemented by the read means or the modification means. The isolation decision means may, e.g., compare object addresses or read data stored in a data object to decide how to isolate access to an object or a field of the object. The implementation and the decision may be integrated, such that the isolation means merges into the read and modification means. In such embodiments no explicit isolation level value may be derived; instead, the values from which the isolation level would be computed may directly drive the decision of whether to, e.g., create a verification set entry for some access. Even though the isolation level may be implicit in such cases, we still say that a level has been selected and implemented, as de facto the isolation level provided for the operation is still selected based on the data accessed by it. The isolation level may also depend, e.g., on the operation being performed. Paragraph 0057 teaches a computer may be any general purpose computer, workstation, server, laptop, handheld device, smartphone, wearable computer, embedded computer, clustered computer, distributed computer, computerized control system, processor, or other apparatus with data processing capability.
Note: The examiner interprets the isolation decision means to be the claimed automated isolation advisor wherein the isolation configuration defines whether a workload is routed to the separate workload isolation system because isolation decision means selects the isolation level for an operation performed within a transaction, based on the data manipulated in the operation. Isolation level is interpreted to be the claimed isolation configuration for a database system because a sequence of accesses or updates where updates either all enter the database or none of them enter is dependent on the cited isolation level.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji, by incorporating an isolation decision means select an isolation level, as taught by Ylonen (Paragraph 0027, 0029, 0036, and 0057), because both applications are directed to data management via distributed systems; incorporating an isolation decision means improves on transaction performance particularly as such improvements can most advantageously be made for read operations (see Ylonen Paragraph 0010).

As to claim 14:
Ji discloses:
The computer-implemented system of claim 13, wherein the workload comprises one or more queries, an initial load of the data from the one or more source systems to the data hubs, or a refresh of the data from the one or more source systems to the data hubs [Paragraph 0024 teaches the SQL query 140 can execute based on the input data 145 received from the MIG operator 125 (via 135), where the input data 145 received from the MIG operator 125 is stored in tables in the IMDB 115. Paragraph 0106 teaches sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Paragraph 0108 teaches memory 632 as illustrated includes the original, or non-optimized, continuous query 633, the optimized continuous query 637, and query data 647. Paragraph 0112 the query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671.
Note: The examiner interprets query data stored in received data that includes input data transferred to the in-memory database system for execution reads on the claimed initial load or refresh of the data from the source systems to the data hubs. An initial load of the data from the source systems to the data hubs is interpreted to be included in the workloads where workloads comprise initial load of the data as well as refresh data of the data. Initial load of data and refresh of the data load are interpreted to be data (query data) transfers that are included in a workload (queries). Therefore, the examiner reasonably interprets query and query data (input data) transferred to the in-memory database system reads on the claimed initial load or refresh of the data from source systems (see FIG. 6).] 

As to claim 15:
Ji discloses:
The computer-implemented system of claim 13, wherein the hybrid database system comprises a data sharing isolation configuration, wherein a systems complex is comprised of the one or more source systems and the separate workload isolation system, and the one or more source systems and the separate workload isolation system access a shared database [Fig. 6 teaches a hybrid query system 602. Note: The hybrid query system 602 is interpreted to be the claimed hybrid database system. Data (query + input data) shared from the stream processing engine to the in-memory database system 650 is interpreted to read on the claimed data sharing isolation configuration, wherein stream processing engine 605 (source systems) receiving data from data sources 680  and the in-memory database system 650 (separate workload isolation system) is interpreted to be the claimed systems complex. Memory 671 that is accessible from the in-memory database system 650 (separate workload isolation system) and accessible from the stream processing engine (source systems) by sending queries to memory 671 included in the in-memory database system and receiving output from memory 671 included in in-memory database system is interpreted to be the claimed sources and the source systems and the separate workload isolation system access a shared database.]

As to claim 19:
Ji discloses:
A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more computers to cause the computers to perform a method, comprising:
wherein the hybrid database system includes one or more source systems and a separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Note: The hybrid query system (hybrid database system) includes sending query data from the stream processing engine to the in-memory database which indicates the stream processing engine (one or more source system) and in-memory database (workload isolation system) are separate reads on the claimed the hybrid database system includes one or more source systems and a separate workload isolation system.], and receiving the workload by the one or more source systems of the hybrid database system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Note: The hybrid query system (hybrid database system) includes sending query data from the stream processing engine to the in-memory database which indicates the stream processing engine (one or more source system) and in-memory database (workload isolation system) are separate reads on the claimed receiving the workload by the one or more source systems of the hybrid database system.]; routing the workload from the one or more source systems to the separate workload isolation system, wherein the one or more source systems are isolated from the separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Note: The hybrid query system (hybrid database system) includes sending query data from the stream processing engine to the in-memory database which indicates the stream processing engine (one or more source system) and in-memory database (workload isolation system) are separate reads on the claimed routing the workload from the one or more source systems to the separate workload isolation system, wherein the one or more source systems are isolated from the separate workload isolation system.], 
performing the workload in the separate workload isolation system of the hybrid database system, wherein the separate workload isolation system includes on the one or more data hubs managed by the separate workload isolation system, wherein the one or more data hubs include the data that is copied from the one or more source systems, [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 can perform operations associated with sharing input information received at the MIG operators 641 from the upstream operators 639 to the in-memory database system 650 and receiving output information from the execution of the corresponding SQL operations 674 executed at the in-memory database system 650. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. The query execution module 659 can execute the appropriate SQL operations 674 associated with the MIG operators 641 by accessing the received data 677 via a data access manager 662 connecting the execution to the appropriate input data.
Note: The examiner interprets the hybrid query system 602 to be the claimed hybrid database system and the in-memory database system receiving queries from the stream processing engine wherein query execution module 659 as part of the in-memory database executes queries associated with MIG operators and a set of query data is interpreted to be the claimed providing workload isolation. The MIGs are interpreted to be query operators executed on an isolated system separate from the stream processing engine and MIGs queries are also interpreted to be the claimed workloads. Memory 671 that stores received data 677 is interpreted to be the claimed data hub, wherein memory managed by in-memory database system data access manager 662 is interpreted to be the claimed one or more data hubs managed by the separate workload isolation system. The stream processing engine 605 is interpreted to be the claimed source system of the hybrid system, query data 647 shared with the in-memory database system 650 and stored as received data 677 as part of the in-memory database system 650 is interpreted to be the claimed wherein the separate workload isolation system manages data copied from one or more source systems of the hybrid database system and stored on one or more data hubs.], and
and identifies data that is copied from the one or more source systems to one or more data hubs managed by the separate workload isolation system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Paragraph 0106 teaches the migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650. Paragraph 0106 teaches the migration manager 629 can perform operations associated with sharing input information received at the MIG operators 641 from the upstream operators 639 to the in-memory database system 650 and receiving output information from the execution of the corresponding SQL operations 674 executed at the in-memory database system 650. Paragraph 0112 and FIG. 6 teaches in the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. The query execution module 659 can execute the appropriate SQL operations 674 associated with the MIG operators 641 by accessing the received data 677 via a data access manager 662 connecting the execution to the appropriate input data.
Note: Memory 671 that stores received data 677 is interpreted to be the claimed data hub, wherein memory managed by in-memory database system data access manager 662 is interpreted to be the claimed one or more data hubs managed by the separate workload isolation system. Received data 677 that is reasonably identified to have been received is interpreted to read on the claimed identifies data that is copied from the one or more source systems to one or more data hubs.]
hybrid database system [Paragraph 0087 teaches the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution. Note: The examiner interprets the hybrid query system 602 to read on the claimed hybrid data system]

Ji discloses all of the limitations as set forth in claim 19 but does not appear to expressly disclose providing an automated isolation advisor determines an isolation configuration for a database system, and wherein the isolation configuration defines whether a workload is routed to the separate workload isolation system.
	Ylonen discloses:
providing an automated isolation advisor determines an isolation configuration for a database system, and wherein the isolation configuration defines whether a workload is routed to the separate workload isolation system [Paragraph 0027 illustrates transactionally manipulated data in the computer's memory. It may be a database, knowledge base (such as a rule base, logical formula database. Paragraph 0029 teaches a transaction refers to a sequence of accesses or updates whose updates either all enter the database or none of them enter the database after the transaction commits. Paragraph 0036 teaches the isolation decision means (134) refers to the mechanism used by the modification means and the read means for deciding when to create verification set entries (and in some embodiments, modification set entries) for operations performed on the transactionally managed data based on the data accessed (as opposed setting the isolation level to on a per transaction basis in the prior art). One of the things performed by the isolation decision means is selecting the isolation level for an operation performed within a transaction, based on the data manipulated in the operation. The isolation level is then typically implemented by the read means or the modification means. The isolation decision means may, e.g., compare object addresses or read data stored in a data object to decide how to isolate access to an object or a field of the object. The implementation and the decision may be integrated, such that the isolation means merges into the read and modification means. In such embodiments no explicit isolation level value may be derived; instead, the values from which the isolation level would be computed may directly drive the decision of whether to, e.g., create a verification set entry for some access. Even though the isolation level may be implicit in such cases, we still say that a level has been selected and implemented, as de facto the isolation level provided for the operation is still selected based on the data accessed by it. The isolation level may also depend, e.g., on the operation being performed. Paragraph 0057 teaches a computer may be any general purpose computer, workstation, server, laptop, handheld device, smartphone, wearable computer, embedded computer, clustered computer, distributed computer, computerized control system, processor, or other apparatus with data processing capability.
Note: The examiner interprets the isolation decision means to be the claimed automated isolation advisor wherein the isolation configuration defines whether a workload is routed to the separate workload isolation system because isolation decision means selects the isolation level for an operation performed within a transaction, based on the data manipulated in the operation. Isolation level is interpreted to be the claimed isolation configuration for a database system because a sequence of accesses or updates where updates either all enter the database or none of them enter is dependent on the cited isolation level.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji, by incorporating an isolation decision means select an isolation level, as taught by Ylonen (Paragraph 0027, 0029, 0036, and 0057), because both applications are directed to data management via distributed systems; incorporating an isolation decision means improves on transaction performance particularly as such improvements can most advantageously be made for read operations (see Ylonen Paragraph 0010).

Claim(s) 7, 8, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Publication No: 20170124151 A1) hereinafter Ji in view of Ylonen (U.S. Publication No.: US 20110107338 A1) hereinafter Ylonen, and further in view of Abrams et al. (U.S. Patent No.: US 8977646 B2) hereinafter Abrams.
As to claim 7:
Ji and Ylonen disclose all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, wherein the hybrid database system comprises a federal isolation configuration, wherein a federation is comprised of the source systems and the separate workload isolation system, the source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database.
Abrams discloses:
The method of claim 1, wherein the hybrid database system comprises a federal isolation configuration, wherein a federation is comprised of the one or more source systems and the separate workload isolation system [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed source systems and the federated database system 130 to be the claimed separate workload isolation system. Data sources 152 communicatively couple to the federated database system 130 together make the claimed federation, wherein data sources 152 and the federated database are interpreted to be separate from each other which reads on the claimed federal isolation configuration.], the one or more source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database [Column 5 Lines 15-25 teach data sources 152 may include any suitable resources for storing information, such as data 154 and/or associated relational metadata 156. For example, data sources 152 may include, without limitation, a database or database server (e.g., an SQL database or server), a web service provided by a web-server, and/or one or more files stored using the file system of a storage device (e.g., a text file, CSV file, or spreadsheet). In the illustrated embodiment, data sources 152 are communicatively coupled to federated database system 130 and client system 120 over communications network 150. Column 6 Lines 11-15 teach federated database system 130 may "virtualize" access to data sources 152 by retrieving data 154 and/or associated relational metadata 156 from the appropriate data sources 152 as necessary for responding to database queries. Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 (separate workload isolation system) virtualizing access to data sources 152 (source systems) making the data sources 152 (source systems) databases virtually accessible via the federated database system reads on the claimed data sources that manage one or more separated databases of a federated database and the separate workload isolation system access the federated database. The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji and Ylonen, by incorporating a federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database, as taught by Abrams (FIG 1 and Column 4 Lines 1-6, Column 5 Lines 15-25, and Column 6 Lines 17-26), because all three applications are directed to data management via distributed systems; incorporating the federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database improves the performance of responding to database queries (see Abrams Column 6 Lines 41-43).

As to claim 8:
Ji and Ylonen disclose all of the limitations as set forth in claim 1 but does not appear to expressly disclose the method of claim 1, wherein the hybrid database system comprises a hybrid isolation configuration comprised of a systems complex and a federation, the systems complex are each comprised of the source systems that access a shared database, and the federation comprised of a federated database from the shared database of the systems complex and the separate workload isolation system accesses the federated database.
Abrams discloses:
The method of claim 1, wherein the hybrid database system comprises a hybrid isolation configuration comprised of a systems complex and a federation, the systems complex are each comprised of the source systems that access a shared database, and the federation comprised of a federated database from the shared database of the systems complex and the separate workload isolation system accesses the federated database.  [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed system complex and the federated database system 130 communicatively coupled with data sources 152 together reads on the claimed federation and the federation is comprised of a federated database from the shared databases of the systems complex. The single virtual data with integrated data 154 is interpreted to be the claimed shared databases of the systems complex, where the examiner reasonably interprets integrated data 154 is a result of data sources 152 sending data to a single virtual database.] and the separate workload isolation system accesses the federated database [Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji and Ylonen, by incorporating a federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database, as taught by Abrams (FIG 1 and Column 4 Lines 1-6, Column 5 Lines 15-25, and Column 6 Lines 17-26), because all three applications are directed to data management via distributed systems; incorporating the federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database improves the performance of responding to database queries (see Abrams Column 6 Lines 41-43).

As to claim 16:
Ji and Ylonen disclose all of the limitations as set forth in claim 13 but does not appear to expressly disclose the computer-implemented system of claim 13, wherein the hybrid database system comprises a federal isolation configuration, wherein a federation is comprised of the source systems and the separate workload isolation system, the source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database.
Abrams discloses:
The computer-implemented system of claim 13, wherein the hybrid database system comprises a federal isolation configuration, wherein a federation is comprised of the one or more source systems and the separate workload isolation system [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed source systems and the federated database system 130 to be the claimed separate workload isolation system. Data sources 152 communicatively couple to the federated database system 130 together make the claimed federation, wherein data sources 152 and the federated database are interpreted to be separate from each other which reads on the claimed federal isolation configuration.], the one or more source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database [Column 5 Lines 15-25 teach data sources 152 may include any suitable resources for storing information, such as data 154 and/or associated relational metadata 156. For example, data sources 152 may include, without limitation, a database or database server (e.g., an SQL database or server), a web service provided by a web-server, and/or one or more files stored using the file system of a storage device (e.g., a text file, CSV file, or spreadsheet). In the illustrated embodiment, data sources 152 are communicatively coupled to federated database system 130 and client system 120 over communications network 150. Column 6 Lines 11-15 teach federated database system 130 may "virtualize" access to data sources 152 by retrieving data 154 and/or associated relational metadata 156 from the appropriate data sources 152 as necessary for responding to database queries. Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 (separate workload isolation system) virtualizing access to data sources 152 (source systems) making the data sources 152 (source systems) databases virtually accessible via the federated database system reads on the claimed data sources that manage one or more separated databases of a federated database and the separate workload isolation system access the federated database. The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji and Ylonen, by incorporating a federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database, as taught by Abrams (FIG 1 and Column 4 Lines 1-6, Column 5 Lines 15-25, and Column 6 Lines 17-26), because all three applications are directed to data management via distributed systems; incorporating the federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database improves the performance of responding to database queries (see Abrams Column 6 Lines 41-43).

As to claim 17:
Ji and Ylonen disclose all of the limitations as set forth in claim 13 but does not appear to expressly disclose the system of claim 13, wherein the hybrid database system comprises a hybrid isolation configuration comprised of a systems complex and a federation, the systems complex are each comprised of the source systems that access a shared database, and the federation comprised of a federated database from the shared database of the systems complex and the separate workload isolation system accesses the federated database.
Abrams discloses:
The system of claim 13, wherein the hybrid database system comprises a hybrid isolation configuration comprised of systems complex and a federation, the systems complex comprised of the one or more source systems that access a shared database, and the federation comprised of a federated database from the shared database of the systems complex [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed system complex and the federated database system 130 communicatively coupled with data sources 152 together reads on the claimed federation and the federation is comprised of a federated database from the shared databases of the systems complex. The single virtual data with integrated data 154 is interpreted to be the claimed shared databases of the systems complex, where the examiner reasonably interprets integrated data 154 is a result of data sources 152 sending data to a single virtual database.], and the separate workload isolation system accesses the federated database [Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji and Ylonen, by incorporating a federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database, as taught by Abrams (FIG 1 and Column 4 Lines 1-6, Column 5 Lines 15-25, and Column 6 Lines 17-26), because all three applications are directed to data management via distributed systems; incorporating the federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database improves the performance of responding to database queries (see Abrams Column 6 Lines 41-43).

As to claim 20:
Ji disclose:
The computer program product of claim 19, wherein the hybrid database system comprises: a data sharing isolation configuration, wherein a systems complex is comprised of the one or more source systems and the separate workload isolation system, and the one or more source systems and the separate workload isolation system access a shared database [Fig. 6 teaches a hybrid query system 602. Note: The hybrid query system 602 is interpreted to be the claimed hybrid database system. Data (query + input data) shared from the stream processing engine to the in-memory database system 650 is interpreted to read on the claimed data sharing isolation configuration, wherein stream processing engine 605 (source systems) receiving data from data sources 680  and the in-memory database system 650 (separate workload isolation system) is interpreted to be the claimed systems complex. Memory 671 that is accessible from the in-memory database system 650 (separate workload isolation system) and accessible from the stream processing engine (source systems) by sending queries to memory 671 included in the in-memory database system and receiving output from memory 671 included in in-memory database system is interpreted to be the claimed sources and the source systems and the separate workload isolation system access a shared database.] 

Ji and Ylonen disclose all of the limitations as set forth in claim 19 and some of claim 20 but does not appear to expressly disclose a federal isolation configuration, wherein a federation is comprised of the source systems and the separate workload isolation system, the source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database or a hybrid isolation configuration comprised of the systems complex and the federation, the systems complex comprised of the source systems that access the shared database, and the federation is comprised of the federated database from the shared database of the systems complex, and the separate workload isolation system accesses the federated database.
Abrams discloses:
a federal isolation configuration, wherein a federation is comprised of the one or more source systems and the separate workload isolation system [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed source systems and the federated database system 130 to be the claimed separate workload isolation system. Data sources 152 communicatively couple to the federated database system 130 together make the claimed federation, wherein data sources 152 and the federated database are interpreted to be separate from each other which reads on the claimed federal isolation configuration.], the one or more source systems each manage one or more separate databases of a federated database, and the separate workload isolation system accesses the federated database [Column 5 Lines 15-25 teach data sources 152 may include any suitable resources for storing information, such as data 154 and/or associated relational metadata 156. For example, data sources 152 may include, without limitation, a database or database server (e.g., an SQL database or server), a web service provided by a web-server, and/or one or more files stored using the file system of a storage device (e.g., a text file, CSV file, or spreadsheet). In the illustrated embodiment, data sources 152 are communicatively coupled to federated database system 130 and client system 120 over communications network 150. Column 6 Lines 11-15 teach federated database system 130 may "virtualize" access to data sources 152 by retrieving data 154 and/or associated relational metadata 156 from the appropriate data sources 152 as necessary for responding to database queries. Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 (separate workload isolation system) virtualizing access to data sources 152 (source systems) making the data sources 152 (source systems) databases virtually accessible via the federated database system reads on the claimed data sources that manage one or more separated databases of a federated database and the separate workload isolation system access the federated database. The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.] 
or a hybrid isolation configuration comprised of the systems complex and the federation, the systems complex comprised of the one or more source systems that access the shared database and the federation is comprised of the federated database from the shared database of the systems complex [FIG 1 and Column 4 Lines 1-6 teach federated database system 130 may be a database management system (DBMS) configured to integrate data 154 from multiple autonomous data sources 152 into a single virtual database. In the illustrated embodiment, federated database system 130 is communicatively coupled to client system 120 and data sources 152 using communications network 150. Note: The examiner interprets the data sources 152 to be the claimed system complex and the federated database system 130 communicatively coupled with data sources 152 together reads on the claimed federation and the federation is comprised of a federated database from the shared databases of the systems complex. The single virtual data with integrated data 154 is interpreted to be the claimed shared databases of the systems complex, where the examiner reasonably interprets integrated data 154 is a result of data sources 152 sending data to a single virtual database.], and the separate workload isolation system accesses the federated database [Column 6 Lines 17-26 teach federated database system 130 may consult configuration metadata 137 to identify the data sources 152 that contain the underlying data 154 (e.g., data sources 152a, 152b, 152c) necessary to respond to the database query. For each identified data source 152, federated database system 130 may generate one or more subqueries and may transmit the subqueries to the appropriate data sources 152. Upon receiving the subqueries, data sources 152 may retrieve data 154 responsive to the subqueries and may transmit the responsive data 154 to federated database system 130. Note: The federated database system 130 receiving responsive data from data sources that are virtualized by federated database system 130 is interpreted to be the claimed and the separate workload isolation system accesses the federated database, wherein the examiner interprets virtualizing access to data sources as part of the federated database system to be the process in which data sources become federated.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji and Ylonen, by incorporating a federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database, as taught by Abrams (FIG 1 and Column 4 Lines 1-6, Column 5 Lines 15-25, and Column 6 Lines 17-26), because all three applications are directed to data management via distributed systems; incorporating the federated database system communicatively coupled to data sources, wherein the federated database system virtualizes data sources to a single database improves the performance of responding to database queries (see Abrams Column 6 Lines 41-43).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (U.S. Publication No: 20170124151 A1) hereinafter Ji in view of Ylonen (U.S. Publication No.: US 20110107338 A1) hereinafter Ylonen, and further in view of Chamberlin et al. (U.S. Publication No.: US 20160140177 A1) hereinafter Chamberlin.
As to claim 10:
Ji and Ylonen disclose all of the limitations as set forth in claim 1 and 9 but does not appear to expressly disclose the method of claim 9, wherein the automated isolation advisor creates the separate workload isolation system.
Chamberlin discloses:
The method of claim 9, wherein the automated isolation advisor creates the separate workload isolation system [Paragraph 0062 teaches once created or updated appropriately, the mimic is used for the subsequent tuning analysis, thus off-loading this work from the production database system. In some cases, multiple mimics may be created to permit parts of the tuning analysis to be performed concurrently and/or to enable multiple tuning analyses from one or more tuning requests to be undertaken simultaneously. Paragraph 0073 teaches tuning web server applies the following automated/modified steps: (i) copy a subset of catalog information from production to a remote system (for example, extract the required data definition language (DDL) statements to reproduce the database objects of a production database on a test database, and/or ship over database and system diagnostic information from the production environment to the remote system); (ii) create a mimic of the production database on the remote system; (iii) invoke query tuning features to run using the remote system, which may include what-if analysis features to virtually add objects and plan with cost changes. Paragraph 0075 teaches where client 610 requests QWT web server 604 to initiate some database tuning service for production database system 602. In step S704, QWT web server 604 then identifies, requests, or creates tuning database system 612a, a similar database system to production system 602, which will become the tuning database system (or a system on which to test a migration from one database system product or version to another). Processing proceeds to step S706, where QWT web server 604 obtains the necessary catalog information from production database system 602 to be able to create (or update) a simulation of production database 603 on tuning database system 612a. QWT web server 604 then creates (or requests to be created) tuning database 613a in step S708 to simulate production database 603 on tuning database system 612a using the catalog information obtained in the previous step.
Note: The examiner interprets the tuning web server creating databases, termed mimics, to offload query tuning and run on the mimic remote data system reads on the claimed automated isolation advisor creates the separate workload isolation system. The tuning web server is interpreted to be the claimed automated isolation advisor, wherein the web server applies automated steps. The mimic remote database that runs the offloaded query tuning is interpreted to be the claimed separate workload isolation system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teaching of the cited references and modify the invention as taught by Ji and Ylonen, by incorporating a tuning web server used to offload query tuning to a remote database system, as taught by Chamberlin (Paragraph 0062, 0073, and 0075), because all three applications are directed to data management via distributed systems; incorporating a tuning web server used to offload query tuning to a remote database system provides a simple and inexpensive solution for a tuning and recommendation process by allowing an on-demand creation of a remote database mimic of a production database (see Chamberlin Paragraph 0082).

Response to Arguments
Applicant presents the following arguments in April 7, 2022 remarks pages 14-15:
“Applicant has reviewed the combination of Ji and Ylonen and is unable to discern a disclosure of an "automated isolation advisor" that "determines an isolation configuration [which] defines whether a workload is routed to the separate workload isolation system and identifies data that is copied from the one or more source systems to one or more data hubs managed by the separate workload isolation system."”

Examiner respectfully presents the following response to Applicant’s remarks:
Applicant’s arguments have been fully and respectfully considered, but they are not persuasive. Ylonen’s disclosue of transactional concurrency control sufficiently discloses the currently amended claim language “providing an automated isolation advisor determines an isolation configuration for a database system, and wherein the isolation configuration defines whether a workload is routed to the separate workload isolation system” (see Ylonen 0027, 0029, and 0057) and Ji’s disclosure of optimizing continuous queries for hybrid execution over a stream processing engine and a database sufficiently discloses the currently claim language “identifies data that is copied from the one or more source systems to one or more data hubs managed by the separate workload isolation system” (see Ji Paragraph 0087, 0106, and 0112). As for the currently claim language “identifies data that is copied from the one or more source systems to one or more data hubs managed by the separate workload isolation system”, the hybrid query system 602 may be any suitable computing server or system for receiving and processing data streams from one or more data sources 690 and executing continuous queries using the input from these data sources 690 through hybrid query execution (see Ji Paragraph 0087). The migration manager 629 of the stream processing engine 605 can generate one or more MIG operators 641, where the MIG operators 641 are used as a migration wrapper receiving intermediate query input from the prior operators 639 executed at the stream processing engine 605 and sending query data 647 (e.g., input data, output from any upstream operators, etc.) associated with the migrated operators associated with the MIG operators 641 to the in-memory database system 650 (see Ji Paragraph 0106). In the illustrated example, the operators 635 are transformed into SQL operations 674, where the SQL operations 674 are executed by the query execution module 659 at execution time. The query execution module 659 can receive an indication from the stream processing engine 605 to execute the SQL operations 674 associated with the MIG operators 641 and a set of query data 647 shared with the in-memory database system 650, which can be stored as received data 677 within memory 671. The query execution module 659 can execute the appropriate SQL operations 674 associated with the MIG operators 641 by accessing the received data 677 via a data access manager 662 connecting the execution to the appropriate input data (see Ji Paragraph 0112 and FIG. 6). The examiner maintains, in view of the applicant’s arguments, that memory 671 that stores received data 677 is interpreted to be the claimed data hub, wherein memory managed by in-memory database system data access manager 662 is interpreted to be the claimed one or more data hubs managed by the separate workload isolation system. Received data 677 that is reasonably identified to have been received is interpreted to read on the claimed identifies data that is copied from the one or more source systems to one or more data hubs. Further clarification through amendments to the claim language may aid in differentiating from the current prior art citations.
As for the current amended limitation “providing an automated isolation advisor determines an isolation configuration for a database system, and wherein the isolation configuration defines whether a workload is routed to the separate workload isolation system”, transactionally manipulated data in the computer's memory. It may be a database, knowledge base (such as a rule base, logical formula database (see Ylonen Paragraph 0027). A transaction refers to a sequence of accesses or updates whose updates either all enter the database or none of them enter the database after the transaction commits. Paragraph 0036 teaches the isolation decision means (134) refers to the mechanism used by the modification means and the read means for deciding when to create verification set entries (and in some embodiments, modification set entries) for operations performed on the transactionally managed data based on the data accessed (as opposed setting the isolation level to on a per transaction basis in the prior art). One of the things performed by the isolation decision means is selecting the isolation level for an operation performed within a transaction, based on the data manipulated in the operation. The isolation level is then typically implemented by the read means or the modification means. The isolation decision means may, e.g., compare object addresses or read data stored in a data object to decide how to isolate access to an object or a field of the object. The implementation and the decision may be integrated, such that the isolation means merges into the read and modification means. In such embodiments no explicit isolation level value may be derived; instead, the values from which the isolation level would be computed may directly drive the decision of whether to, e.g., create a verification set entry for some access. Even though the isolation level may be implicit in such cases, we still say that a level has been selected and implemented, as de facto the isolation level provided for the operation is still selected based on the data accessed by it. The isolation level may also depend, e.g., on the operation being performed (see Paragraph 0029). A computer may be any general purpose computer, workstation, server, laptop, handheld device, smartphone, wearable computer, embedded computer, clustered computer, distributed computer, computerized control system, processor, or other apparatus with data processing capability (see Paragraph 0057). The examiner maintains, in view of the applicant’s arguments, the interpretation that the isolation decision means to be the claimed automated isolation advisor wherein the isolation configuration defines whether a workload is routed to the separate workload isolation system because isolation decision means selects the isolation level for an operation performed within a transaction, based on the data manipulated in the operation. Isolation level is interpreted to be the claimed isolation configuration for a database system because a sequence of accesses or updates where updates either all enter the database or none of them enter is dependent on the cited isolation level. Further clarification through amendments to the claim language may aid in differentiating from the current prior art citations.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL ELIAS whose telephone number is (571)272-9762. The examiner can normally be reached Monday - Friday (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E./Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169